DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 8/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Status
Claims 1-3, 6-8, 10-12, 15-17, and 19 are pending.
Claims 4-5, 9, 13-14, 18, and 20 are cancelled.
Claims 1, 10, and 19 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pub. 2010/0018648) in view of Kumar (US Patent 5,880,924), Turner (US Patent 5,576,629), and Marakhtanov (US Pub. 2015/0091441).
Regarding claim 1, Collins teaches a substrate support assembly ([0018] and Fig. 3, workpiece support pedestal #200), comprising: 
a body ([0018] and Fig. 3, puck #202) having a chucking electrode embedded therein (see Fig. 3, and detailed below), the chucking electrode comprising a first electrode ([0018] and Fig. 3, conductive grid #206 serving as the ESC electrode) disposed adjacent to a substrate support surface of the body ([0018] and Fig. 3, top surface #202a for supporting a workpiece #204); 
a second electrode ([0037] and Fig. 3, process kit grid #350) disposed in the substrate support assembly ([0037] and Fig. 3, inside puck #202), wherein the first electrode is between the substrate support surface and the second electrode (see Fig. 3, #206 between #202a and #350); 
an insulator ring ([0018] and Fig. 3, insulator #220 appears substantially ring-shaped) positioned to surround the first electrode and the second electrode (Fig. 3, #220 surrounds #206 and #350 in a radial direction);
a power application system ([0021] and Fig. 3, RF power generators #230 and #232) coupled to the substrate support assembly, wherein the power application system comprises:
a radio frequency (RF) power source ([0021] and Fig. 3, RF generator #230) coupled to both of the first and second electrodes (Fig. 3, along leads #250 and #352) through a matching network ([0021] and Fig. 3, match circuit #234) via one or more RF power transmission lines ([0023],[0038] and Fig. 3, along leads #250 and #352; described as RF feed conductors).

Collins does not teach a ground plate positioned between the first electrode and the second electrode, wherein the ground plate is continuously connected to ground potential, wherein the ground plate is continuously connected to ground potential.
However, Kumar teaches a ground plate (Kumar – C4, L60 and Fig. 4, discharge electrode #85) positioned between a first electrode (Kumar – C4, L64 and Fig. 4, charging electrode #80 connected to switching circuit #165 –C7,L37, which has a switchable ground path) and a second electrode (Kumar – C4, L51 and Fig. 4, process electrode #60), wherein the ground plate is continuously connected to ground potential (Kumar – Fig. 4, if the switch were continuously connected to the grounded position).
Modified Collins and Kumar both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Collins to include the ground plate as taught by Kumar in order to dissipate the charge accumulated on the chuck to allow de-chucking of the substrate (Kumar – C4, L60-64) more rapidly than conventional electrostatic chucks, which avoids time delays relating to natural charge dissipation that would lower process throughput (Kumar – C2, L24- C3,L6).

Modified Collins does not teach a first sensor coupled between the matching circuit and the first electrode, nor a second sensor coupled between the matching circuit and the second electrode.
However, Turner teaches a sensor (Turner – C8, L57-60 and Fig. 5, sensors #82) coupled between a matching circuit (Turner – Fig. 5, matching network #14) and an electrode (Turner – Fig. 5, powered electrode #22).
Modified Collins and Turner both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus to include a first sensor coupled between the matching circuit and the first electrode, and a second sensor coupled between the matching circuit and the second electrode, since Turner teaches that the sensor is advantageously provided to measure the discharge between the two electrodes in the process chamber, the sheath impedance, the chuck and wafer impedance, the primary ground path impedance, and the secondary ground path impedance to provide a more accurate measure of the resistive and reactive loads that the RF power generator sees, which permits more precise matching of the impedance and improves the overall operation of the system (Turner – C5, L30-39).

Modified Collins does not teach a phase shifter coupled along one of the one or more RF power transmission lines between the matching network and the first or second electrode.
However, Marakhtanov teaches a phase shifter (Marakhtanov – [0131] and Fig. 4B, phase adjusting circuit #218) coupled along one of the one or more RF power transmission lines (Marakhtanov – [0131] and Fig. 4B, along RF rod #216A) between the matching network (Marakhtanov – [0058] and Fig. 4B, impedance matching circuit #210) and the first or second electrode (Marakhtanov – [0066] and Fig. 4B, lower electrode #224).
Modified Collins and Marakhtanov both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus with the phase shifter as taught by Marakhtanov in order to control an impedance of an RF power supply (Marakhtanov – [0131]).

Regarding claim 2, Collins appears to teach wherein the second electrode (Collins – Fig. 3, grid electrode #350) includes a surface area that is greater than a surface area of the first electrode (Collins – Fig. 3, surface area of #350 appears to be shown greater than the surface area of grid electrode #206 due to its larger diameter).

Regarding claim 3, Collins teaches wherein the second electrode includes a diameter that is greater than a diameter of the first electrode (Collins – Fig. 3, diameter of #350 greater than the diameter of #206).

Regarding claim 6, Collins teaches a power splitter coupled between the single radio frequency power source and both of the first electrode and the second electrode (Collins – Fig. 3, as annotated below, allows connections between generator #230 and electrodes #206/#350).

    PNG
    media_image1.png
    265
    490
    media_image1.png
    Greyscale


Regarding claim 7, Collins teaches wherein the body comprises a dielectric material (Collins – [0018] and Fig. 3, dielectric puck #202).

Regarding claim 8, Collins teaches wherein the first electrode has a diameter that is substantially equal to a diameter of the substrate support surface (Collins – Fig. 3, diameter of electrode #206 appears to be “substantially similar” to the diameter of support surface #202a, in as much detail as Applicant describes “substantially”).

Claims 10-12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pub. 2010/0018648) in view of Kumar (US Patent 5,880,924), Turner (US Patent 5,576,629), and Marakhtanov (US Pub. 2015/0091441), with Kwon (US Patent 6,642,662) as an evidentiary reference.
Regarding claim 10, Collins teaches a substrate support assembly ([0018] and Fig. 3, workpiece support pedestal #200), comprising: 
a dielectric body ([0018] and Fig. 3, dielectric puck #202) having a chucking electrode embedded therein (see Fig. 3, and detailed below), the chucking electrode comprising a first electrode ([0018] and Fig. 3, conductive grid #206 serving as the ESC electrode) adapted to form a plasma ([0025] and Fig. 3, coupled to RF generator #230 that supplies power around 27 MHz, thus capable of forming plasma) that is positioned adjacent to a substrate support surface of the dielectric body ([0018] and Fig. 3, top surface #202a for supporting a workpiece #204); 
a second electrode ([0037] and Fig. 3, process kit grid #350) disposed in the dielectric body ([0037] and Fig. 3, inside puck #202), wherein the first electrode is between the substrate support surface and the second electrode (see Fig. 3, #206 between #202a and #350); 
an insulator ring ([0018] and Fig. 3, insulator #220 appears substantially ring-shaped) positioned to surround the first electrode and the second electrode (Fig. 3, #220 surrounds #206 and #350 in a radial direction);
a power application system ([0021] and Fig. 3, RF power generators #230 and #232) coupled to the substrate support assembly (see Fig. 3), wherein the power application system comprises: 
a radio frequency (RF) power source ([0021] and Fig. 3, RF generator #230) coupled to both of the first and second electrodes (Fig. 3, along leads #250 and #352) through a matching network ([0021] and Fig. 3, match circuit #234) via one or more RF power transmission lines ([0023],[0038] and Fig. 3, along leads #250 and #352; described as RF feed conductors).

Collins does not teach a ground plate positioned between the first electrode and the second electrode, wherein the ground plate is continuously connected to ground potential, wherein the ground plate is continuously connected to ground potential.
However, Kumar teaches a ground plate (Kumar – C4, L60 and Fig. 4, discharge electrode #85) positioned between a first electrode (Kumar – C4, L64 and Fig. 4, charging electrode #80 connected to switching circuit #165 –C7,L37, which has a switchable ground path) and a second electrode (Kumar – C4, L51 and Fig. 4, process electrode #60), wherein the ground plate is continuously connected to ground potential (Kumar – Fig. 4, if the switch were continuously connected to the grounded position).
Collins and Kumar both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the Collins apparatus to include the ground plate as taught by Kumar in order to dissipate the charge accumulated on the chuck to allow de-chucking of the substrate (Kumar – C4, L60-64) more rapidly than conventional electrostatic chucks, which avoids time delays relating to natural charge dissipation that would lower process throughput (Kumar – C2, L24- C3,L6).

Modified Collins does not teach a sensor device coupled between the matching circuit and the first and second electrodes, nor a variable impedance circuit coupled between the sensor device and the first or the second electrode.
However, Turner teaches a sensor device (Turner – C8, L57-60 and Fig. 5, sensors #82) coupled between a matching circuit (Turner – Fig. 5, matching network #14) and an electrode (Turner – Fig. 5, powered electrode #22), and a variable impedance circuit coupled between the sensor device and the electrode (Turner – Fig. 5, mechanical RF connection #18 located between #82 and #22).
Modified Collins and Turner both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus to include a sensor device coupled between the matching circuit and the first and second electrodes via a variable impedance circuit, since Turner teaches that the sensor is advantageously provided to measure the discharge between the two electrodes in the process chamber, the sheath impedance, the chuck and wafer impedance, the primary ground path impedance, and the secondary ground path impedance to provide a more accurate measure of the resistive and reactive loads that the RF power generator sees, which permits more precise matching of the impedance and improves the overall operation of the system (Turner – C5, L30-39).

The Examiner notes the limitation “a variable impedance circuit” is a broad limitation that encompasses any circuit or circuit element that has “a variable impedance”. Furthermore, the written disclosure does not provide a specific structure or exemplary elements that may provide additional information for interpreting the limitation.
As such, the mechanical RF connection that couples the sensors to the electrode (as taught by Turner, see Fig. 1), is interpreted as meeting the limitation “a variable impedance circuit”, since the circuit would inherently possess a variable impedance during operation of the device.
As support for this assertion of inherency, the Examiner submits the Kwon reference as evidence. Kwon teaches that in plasma apparatuses, RF feed-throughs for electrodes generate excess heat during application of RF power, which can oxidize or phase-transform the feed-throughs, altering their impedance (Kwon – C1, L33-38). As such, the mechanical RF connection as taught by Turner (similarly, the lines #250 and #352 of Collins) can be reasonably interpreted as a “variable impedance circuit”.

Modified Collins does not teach a phase shifter coupled along one of the one or more RF power transmission lines between the matching network and the first or second electrode.
However, Marakhtanov teaches a phase shifter (Marakhtanov – [0131] and Fig. 4B, phase adjusting circuit #218) coupled along one of the one or more RF power transmission lines (Marakhtanov – [0131] and Fig. 4B, along RF rod #216A) between the matching network (Marakhtanov – [0058] and Fig. 4B, impedance matching circuit #210) and the first or second electrode (Marakhtanov – [0066] and Fig. 4B, lower electrode #224).
Modified Collins and Marakhtanov both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus with the phase shifter as taught by Marakhtanov in order to control an impedance of an RF power supply (Marakhtanov – [0131]).

Regarding claim 11, Collins appears to teach wherein the second electrode (Collins – Fig. 3, grid electrode #350) includes a surface area that is greater than a surface area of the first electrode (Collins – Fig. 3, surface area of #350 appears to be shown greater than the surface area of grid electrode #206 due to its larger diameter).

Regarding claim 12, Collins teaches wherein the second electrode includes a diameter that is greater than a diameter of the first electrode (Collins – Fig. 3, diameter of #350 greater than the diameter of #206).

Regarding claim 15, Collins teaches a power splitter coupled between the radio frequency power source and both of the first electrode and the second electrode (Collins – Fig. 3, as annotated below, allows connections between generator #230 and electrodes #206/#350).

    PNG
    media_image1.png
    265
    490
    media_image1.png
    Greyscale


Regarding claim 17, Collins teaches wherein the first electrode has a diameter that is substantially equal to a diameter of the substrate support surface (Collins – Fig. 3, diameter of electrode #206 appears to be “substantially similar” to the diameter of support surface #202a, in as much detail as Applicant describes “substantially”).

Regarding claim 19, Collins teaches a substrate support assembly ([0018] and Fig. 3, workpiece support pedestal #200), comprising:Page 66570778Application No. 16/113,736Docket No.: 022887US01 DIVReply to Office Action of August 17, 2020
a dielectric body ([0018] and Fig. 3, dielectric puck #202) having a chucking electrode embedded therein (see Fig. 3, and detailed below), the chucking electrode comprising a first electrode ([0018] and Fig. 3, conductive grid #206) adapted to form a plasma ([0025] and Fig. 3, coupled to RF generator #230 that supplies power around 27 MHz, thus capable of forming plasma) that is positioned adjacent to a substrate support surface of the dielectric body ([0018] and Fig. 3, top surface #202a for supporting a workpiece #204), wherein the first electrode has a diameter that is substantially equal to a diameter of the substrate support surface (Fig. 3, diameter of electrode #206 appears to be “substantially similar” to the diameter of support surface #202a, in as much detail as Applicant describes “substantially”); 
a second electrode ([0037] and Fig. 3, process kit grid #350) embedded in the dielectric body ([0037] and Fig. 3, inside puck #202), wherein the first electrode is between the substrate support surface and the second electrode (see Fig. 3, #206 between #202a and #350), and wherein the second electrode includes a diameter that is greater than a diameter of the substrate support surface (Fig. 3, diameter of #350 greater than the diameter of #206); 
an insulator ring ([0018] and Fig. 3, insulator #220 appears substantially ring-shaped) positioned to surround the first electrode and the second electrode (Fig. 3, #220 surrounds #206 and #350 in a radial direction);
a power application system ([0021] and Fig. 3, RF power generators #230 and #232) coupled to the substrate support assembly (see Fig. 3), wherein the power application system comprises: 
a radio frequency (RF) power source ([0021] and Fig. 3, RF generator #230) coupled to both of the first and second electrodes (Fig. 3, along leads #250 and #352) through a matching network ([0021] and Fig. 3, match circuit #234) via one or more RF power transmission lines ([0023],[0038] and Fig. 3, along leads #250 and #352; described as RF feed conductors).

Collins does not teach a ground plate positioned between the first electrode and the second electrode, wherein the ground plate is continuously connected to ground potential, wherein the ground plate is continuously connected to ground potential.
However, Kumar teaches a ground plate (Kumar – C4, L60 and Fig. 4, discharge electrode #85) positioned between a first electrode (Kumar – C4, L64 and Fig. 4, charging electrode #80 connected to switching circuit #165 –C7,L37, which has a switchable ground path) and a second electrode (Kumar – C4, L51 and Fig. 4, process electrode #60), wherein the ground plate is continuously connected to ground potential (Kumar – Fig. 4, if the switch were continuously connected to the grounded position).
Collins and Kumar both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the Collins apparatus to include the ground plate as taught by Kumar in order to dissipate the charge accumulated on the chuck to allow de-chucking of the substrate (Kumar – C4, L60-64) more rapidly than conventional electrostatic chucks, which avoids time delays relating to natural charge dissipation that would lower process throughput (Kumar – C2, L24- C3,L6).

Modified Collins does not teach first sensor coupled between the matching circuit and the first, a second sensor coupled between the matching circuit and the second electrode, nor a variable impedance circuit coupled between the first sensor and the first electrode or between the second sensor and the second electrode.
However, Turner teaches a sensor (Turner – C8, L57-60 and Fig. 5, sensors #82) coupled between a matching circuit (Turner – Fig. 5, matching network #14) and an electrode (Turner – Fig. 5, powered electrode #22), and a variable impedance circuit coupled between the sensor device and the electrode (Turner – Fig. 5, mechanical RF connection #18 located between #82 and #22).
Modified Collins and Turner both teach plasma-enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus to include a first sensor coupled between the matching circuit and the first electrode, and a second sensor coupled between the matching circuit and the second electrode, since Turner teaches that the sensor is advantageously provided to measure the discharge between the two electrodes in the process chamber, the sheath impedance, the chuck and wafer impedance, the primary ground path impedance, and the secondary ground path impedance to provide a more accurate measure of the resistive and reactive loads that the RF power generator sees, which permits more precise matching of the impedance and improves the overall operation of the system (Turner – C5, L30-39).

The Examiner notes the limitation “a variable impedance circuit” is a broad limitation that encompasses any circuit or circuit element that has “a variable impedance”. Furthermore, the written disclosure does not provide a specific structure or exemplary elements that may provide additional information for interpreting the limitation.
As such, the mechanical RF connection that couples the sensors to the electrode (as taught by Turner, see Fig. 1), is interpreted as meeting the limitation “a variable impedance circuit”, since the circuit would inherently possess a variable impedance during operation of the device.
As support for this assertion of inherency, the Examiner submits the Kwon reference as evidence. Kwon teaches that in plasma apparatuses, RF feed-throughs for electrodes generate excess heat during application of RF power, which can oxidize or phase-transform the feed-throughs, altering their impedance (Kwon – C1, L33-38). As such, the mechanical RF connection as taught by Turner (similarly, the lines #250 and #352 of Collins) can be reasonably interpreted as a “variable impedance circuit”.

Modified Collins does not teach a phase shifter coupled along one of the one or more RF power transmission lines between the matching network and the first or second electrode.
However, Marakhtanov teaches a phase shifter (Marakhtanov – [0131] and Fig. 4B, phase adjusting circuit #218) coupled along one of the one or more RF power transmission lines (Marakhtanov – [0131] and Fig. 4B, along RF rod #216A) between the matching network (Marakhtanov – [0058] and Fig. 4B, impedance matching circuit #210) and the first or second electrode (Marakhtanov – [0066] and Fig. 4B, lower electrode #224).
Modified Collins and Marakhtanov both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Collins apparatus with the phase shifter as taught by Marakhtanov in order to control an impedance of an RF power supply (Marakhtanov – [0131]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US Pub. 2010/0018648), Kumar (US Patent 5,880,924), Turner (US Patent 5,576,629), Marakhtanov (US Pub. 2015/0091441), with Kwon (US Patent 6,642,662), as applied to claims 10-12, 15, 17, and 19 above, and further in view of Flanigan (US Patent 6,081,414).
The limitations of claims 10-12, 15, 17, and 19 are set forth above.
Regarding claim 16, modified Collins does not explicitly teach wherein the dielectric body comprises a ceramic material.
However, Flanigan teaches wherein workpiece chucking supports for plasma apparatuses are typically fabricated from a dielectric material, such as a ceramic (Flanigan – C1, L35-43).
Modified Collins and Flanigan both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the dielectric body as taught by modified Collins to comprise a ceramic material, as taught by Flanigan, in order to allow for proper conductivity at process temperatures to enable suitable electrostatic clamping of a workpiece via the Johnson-Rahbek effect (Flanigan – C1, L3-43).
Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Response to Arguments
Applicant’s arguments concerning claims 1, 10, and 19 in light of the Collins reference (and the other prior art relied upon in rejections herein) have been carefully considered, but are not persuasive. Particularly, Applicant merely asserts that the prior art of record does not teach the insulator ring of the amended claims (see Remarks, pg. 7) without any particular arguments. In accordance, the Examiner notes that the Collins references teaches such an insulator ring (see [0018] and Fig. 3, insulator #220) positioned to surround the first electrode and the second electrode (Fig. 3, #220 surrounds #206 and #350 in a radial direction), which would also surround the ground plate as taught by Kumar in the combination as presented herein by nature of the location of the ground plate in Kumar in light of the workpiece support structure of Collins. As such, the previous rejection is maintained with the added limitations addressed herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kurt Sweely/Examiner, Art Unit 1718   

/Benjamin Kendall/Primary Examiner, Art Unit 1718